DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group 1 and claim 57 for Species A in the reply filed on 10 August 2022 is acknowledged.  The traversal is on the ground(s) that “the thought markers in the methods of Group II, claims 61-66, are species of the genus of thought markers in the methods of Group I”.  The Applicant has amended 61 to depend from claim 52 and asserts that this amendment is “to clarify the relationship between the two sets of claims”. In light of the amendment to claim 61, the Applicant’s traversal arguments are moot. With regard to the election of claim 57 for Species A, the Applicant has not presented any traversal arguments.
The requirement for the election of Species is still deemed proper and is therefore made FINAL.
Claims 53-56 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 August 2022.
In this Office Action the text presented in “italics” pertains the explicit recitations in the specification as originally filed on 19 December 2018 and in the amended claims presented with the response filed on 10 August 2022.

Status of the Claims
Claims 1-50 are cancelled.
Claims 51-66 are pending
Claims 53-56 and 58 are withdrawn.
Claims 51-52, 57 and 59-60 are rejected.
Claims 51 and 61 are objected to.

Claim Objections
Claims 51 and 61 are objected to because of the following informalities:  
In claim 51, line 2 a colon (:) should be inserted after “comprising”.
In claim 51, lines 8, 10 and 12 the comma after “immunoassay”, “condition” and “writings” should be replaced with a semicolon (;).
The term “machine learning” in claims 51, 61, 62 and 63 should be hyphenated as “machine-learning” since it is a composite word and the hyphenated form is the one commonly used in the art.
The term “thought marker” inconsistently in claim 51 with a hyphen (see claim 51, lines 11, 23 and 27 and without a hyphen (see claim 51, lines 11, 14-16. The Applicant is asked to use only one form of the term. It is noted that since this term is a composite word, the most appropriate form would be the hyphenated form as “thought-marker”.
In claim 51, line 15 the word “steps” (plural) should be replaced with “step” singular since there is only one step recited (see lines 16-17) and, a colon (:) should be inserted after “the steps of”.
In claim 51, lines 23 and 24 the comma (,) after each of “feature space”, “feature values” and “the strength of correlation” should be replaced with a semicolon (;). 
In claim 51, line 25 a semicolon (;) should be inserted after “and”.
Claim 61 is objected to because it refers to claim 2 which has been cancelled as “The method of claim 2...”. The Applicant is asked to amend the claim to depend for a claim which is currently pending. Since in the Remarks filed on 10 August 2022 the Applicant indicates that claim 61 has been amended to depend from claim 52, for the purpose of examination herein claim 61 is considered as depending on claim 52.
In claim 61, lines 18 the comma (,) after each of “the correlation” should be replaced with a semicolon (;). 
   Appropriate correction is required.

Priority
This application is a Continuation Application of U.S. Patent Application No. 13/266,272, filed 26 October 2011, which is a national stage entry, filed under 35 U.S.C. § 371, of International Application No. PCT/US2010/032513, filed on 27 April 2010, which claims the benefit of U.S. Provisional Application No. 61/214,707, filed on 27 April 2009. 
Priority is acknowledged and granted for each of claims 51-52, 57 and 59-60 herein.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 30 August 2022, 22 October 2021
17 March 2020, 3 October 2019 and 23 January 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the Information Disclosure Statements filed on 17 March 2020, 3 of October 2019 and 23 of January 2019 are not in compliance with 37 CFR 1.98(b) which requires that each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date and that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. The following deficiencies have been identified and corrected:
IDS filed on 17 March 2020 (16 pages) Non-Patent Literature citation no. 34 is missing the title of the item (journal, magazine, etc.). This deficiency has been corrected. A signed and annotated copy of the IDS is included with this Office Action.
IDS filed on 17 March 2020 (8 pages): Non-Patent Literature citation no. 20 is missing a page number. This deficiency has been corrected. A signed and annotated copy of the IDS is included with this Office Action.
IDS filed on 17 March 2020 (8 pages): Non-Patent Literature citation no. 3 is missing the title of the item (journal, magazine, etc.). The Examiner was not able to locate this reference neither in the File Wrapper or the Web. The reference has not been considered and is marked with a strikethrough line. A signed and annotated copy of the IDS is included with this Office Action.
IDS filed on 17 March 2020 (6 pages): Non-Patent Literature citation no. 21 is missing a page number. This deficiency has been corrected. A signed and annotated copy of the IDS is included with this Office Action.
IDS filed on 3 October 2019: The number of the document of citation No. 1 is incorrect. This deficiency has been corrected. A signed and annotated copy of the IDS is included with this Office Action.
IDS filed on 23 January 2019: The number of the documents of citations No. 12, 13, 14 and 17 is incorrect and Non-Patent Literature citation no. 31 is missing a page number. These deficiencies have been corrected. A signed and annotated copy of the IDS is included with this Office Action.
Drawings
	The Drawings filed on 19 December 2018 are accepted.

Specification Objections
The Specification filed on 19 December 2018 is objected to because of the following informalities: 
The Specification refers to “thought marker(s)” with a hyphen as “though-marker(s)” (see for example paragraphs 5, 7, 100 and 109) and without a hyphen, see for example paragraphs 10, 21, 22, 24 and 25). The Applicant is asked to amend the Specification to use either of these two forms. Since the term “though marker(s)” is a composite word, the most appropriate form would be the hyphenated form.
	The Specification refers to the term “machine learning” without a hyphen, see for example paragraphs 7 and 68, and with a hyphen as “machine-learning”, see for example paragraphs 60 and 62. The Applicant is asked to amend the Specification to use either of these two forms. Since the term “machine learning” is a composite word, the most appropriate form would be the hyphenated form. Further, the hyphenated from is the one commonly used in the art.
Paragraph 74 reads “Additionally, exemplary machine learning algorithms for that may be used,
without limitation, may be...”. The preposition “for” should be deleted and the paragraph amended as “...machine learning algorithms ”.
At paragraph 75, line 5 “this” should be capitalized since it is at the start of a new sentence and the heading “Algorithm Classification” should be replaced with “Classification Algorithm” since the description of paragraph 76, which follows said heading, describes type of classifiers or classification algorithms.
At paragraph 79, last line the Applicant is asked to clarify what does the abbreviation “I.D” before “Suicide Risk Score Analysis” stands for. This abbreviation is not defined in the Specification.
Paragraph 84 includes a formula which lacks a formula number.
Appropriate correction is required.

Non-limiting recitations
The following recitations do not limit the scope of the claimed method for the reasons stated below:
In claim 51, line 4 the recitation of “to provide biomarker data for the subject” is directed to an intended outcome of “determining one or more neuropsychiatric condition associated biological marker” and does not limit the scope of the claim because it does not recite a positive active step of providing biomarker data for the subject. To obviate this interpretation, the following amendment is suggested:
“providing biomarker data for the subject by determining one or more neuropsychiatric condition associated biological markers in a biological sample from the subject 
In claim 51, lines 27-28 the recitation of “thereby providing a quantitative assessment of the neuropsychiatric condition of the subject” is an intended outcome of the step of “generating neuropsychiatric condition score”. This recitation does not limit the scope of the claim because it does not recite a positive active step of providing a quantitative assessment of the neuropsychiatric condition of the subject. To obviate this interpretation, the following amendment is suggested:
“generating a neuropsychiatric condition score based on the biomarker score and the thought-marker score[[,]]   and; providing a quantitative assessment of the neuropsychiatric condition of the subject based on the generated neuropsychiatric condition score.”
In claim 61, lines 12-13 the recitation of “to obtain a plurality of suicide notes associated with prior completions of suicides” is directed to an intended outcome of executing and transmitting a first query. This recitation does not limit the scope of the claim because it does not recite a positive, active step of obtaining a plurality of suicide notes. To obviate this interpretation, the following amendment is suggested:
“executing, using one or more computer processors, a first query and transmitting the first query to a database; 
obtaining, from the database, a plurality of suicide notes associated with prior completions of suicides based on the first query;”.
In claim 61, lines 16-17 the recitation of “to determine a correlation between (a) the one or more thought markers of the subject and (b) the obtained plurality of suicide notes” is directed to an intended outcome of the comparing thought markers and the suicide notes. This recitation does not limit the scope of the claim because it does not recite a positive active step of determining a correlation. To obviate this interpretation, the following amendment is suggested:
“comparing, using a machine learning method, the one or more thought markers and the obtained plurality of suicide notes; 
determining a correlation between (a) the one or more thought markers of the subject and (b) the obtained plurality of suicide notes;”

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-52, 57 and 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recites: “generating, using one or more computer processors, a biomarker score based on the strength of the association of the biomarker data with the neuropsychiatric condition.”
There is lack of antecedent basis in the claim for “the strength of the association of the biomarker data with the neuropsychiatric condition”. The claim does not recite neither a step of associating the biomarker data with the neuropsychiatric condition nor a step of determining a strength of association. Further, there is no positive recitation for “biomarker data”. As explained in the section of non-limiting recitations above, the recitation of “to provide biomarker data” is an intended recitation and does not limit the scope of the claim. The claim is unclear as to what is the basis of the generated biomarker score. To obviate the rejection pertaining the “biomarker data”, it is suggested that the claim eb amended recommended in the section of Non-limiting recitations above. Clarification is requested.
Claim 1, lines 13-15 recites: “generating, using one or more computer processors, a thought-marker score based on the strength of the association of the thought marker data with the neuropsychiatric condition.”
There is lack of antecedent basis in the claim for “the strength of the association of the thought marker data with the neuropsychiatric condition”. The claim does not recite neither a step of associating the thought marker data with the neuropsychiatric condition nor a step of determining a strength of association. The claim is unclear as to what is the basis of the generated thought-marker score. Clarification is requested.
Claim 51, lines 13-14 recites: “generating, using one or more computer processors, a thought-marker score based on the strength of the association of the thought marker data with the neuropsychiatric condition by a method comprising the steps of 
determining a correlation between (i) the thought marker data of the subject and (ii) a corpus of thought data pertaining to the neuropsychiatric condition, the correlation determined using a machine learning method (...) the machine learning method comprising extracting and quantifying relevant content features of the thought marker data and creating a heterogeneous, multidimensional feature space, normalizing the feature values, and generating the thought-marker score based upon the strength of the correlation...”
Firstly, there is lack of antecedent basis in the claim for “the feature values” as there is no recitation in the claim for a feature value. The claim recites “quantifying relevant content features”. The lack of antecedent basis in the claim renders it indefinite as to what is being normalized. If the Applicant’s intention is to set forth that the “feature values” pertain to the “quantified relevant content features” the claim may be amended accordingly. Secondly, there is lack of antecedent basis in the claim for “the strength of the correlation” as there is no recitation in the claim that a strength of the correlation is determined. The claim recites generating a thought-marker score based on the strength of the association of thought marker data (see lines 13-14) and, the claim recites determining a correlation between (i) the thought marker data and (ii) a corpus of thought data (see lines 16-17). The lack of antecedent basis renders the claim indefinite as to what is the basis for generating the though-marker score by the machine learning method. Thirdly, it is unclear what is the relationship between the “though-marker score” generated based on the strength of the association of the thought marker data with the neuropsychiatric condition (see lines 13-15) and the “thought-marker score” generated by the machine learning method based on “the strength of the correlation”. Fourthly, the claim recites that the “determining a correlation between (i) the thought marker data of the subject and (ii) a corpus of thought data pertaining to the neuropsychiatric condition” is performed by a machine learning method (see lines 16-18) which comprises extracting and quantifying content features of the thought marker data and creating a multidimensional feature space, normalizing the feature values and generating the thought-marker score (see lines 21-24). However, none of these steps use the corpus of though data and none of these steps arrive at a correlation between the thought marker data of the individual and the corpus of data. It is unclear what steps of the machine learning method provide the recited determination of the correlation. Fifthly, it is unclear what is the relationship between the “thought-markers score generated” via the machine learning method based on the “strength of the correlation” recited in lines 23-24 and the thought marker score generated based on “the strength of association” recited in lines 13-14. Clarification is requested.
It is also noted that readability of the claim may be improved by demarcating the steps and sub steps recited in the claim with numerals or letters. An example is shown below:
“A method for assessing a neuropsychiatric condition of a human subject, the method comprising 
1) determining one or more neuropsychiatric condition associated biological markers (...)
2) generating, using one or more computer processors (...)
3) obtaining thought-marker data from the subject (...)
4) generating, using one or more computer processors, a thought-marker score based on the strength of association (...) by a method comprising the steps of
(a). determining a correlation between (i) the thought marker data of the subject and (ii) a corpus of thought data pertaining to the neuropsychiatric condition, 
the correlation determined using a machine learning method implementing a classification algorithm selected from the group consisting of decision trees, classification rules, function models, and instance-based learner methods, the machine learning method comprising 
(i) extracting and quantifying relevant content features of the thought marker data and creating a heterogeneous, multidimensional feature space, 
(ii) normalizing the feature values, and 
(iii) generating the thought-marker score based upon the strength of the correlation, and 
5) generating a neuropsychiatric condition score based on the biomarker score and the thought-marker score, thereby providing a quantitative assessment of the neuropsychiatric condition of the subject.”
Claim 51, lines 18-24 recites that the correlation between the though marker data and the corpus of thought is determined “using a machine learning method implementing a classification algorithm selected from the group consisting or decision trees, classification rules, function models, and instance-based learner methods”. See lines 18-20. The claim then recites that the machine learning method comprises “extracting and quantifying relevant content features of the thought marker data and creating a heterogeneous, multidimensional feature space, normalizing the feature values, and generating the thought-marker score based upon the strength of the correlation”. See lines 21-24.
The claim is unclear as to what is the relationship between the machine learning method “implementing” a classification algorithm and the steps of extracting and quantifying, creating a multidimensional feature space, normalizing and generating the score.  The claim recites that the correlation between the though marker data and the corpus of thought is determined by a machine learning method implementing a classification algorithm. A classification algorithm, as it is known in the art of artificial intelligence, is a technique to categorize new observations into various classes or groups.  However, the steps recited as comprised in the machine learning method used to determine the correlation do not include a classification or categorization of observations into a class or group. Further, a correlation, as known in the scientific field, is a measure of the extent to which two variables are related or associated. A classification of observations into classes or groups does not inherently provide a correlation, it demarcates observations regardless of whether said observations are correlated. None of the processes recited in lines 18-24 provide for a correlation. The unclear relationship between the “machine learning” methods recited in the claim renders it indefinite as to what does the step of determining a correlation between (i) though marker data and the (ii) corpus of though data comprises and, as to what aspect of the implemented “machine learning” methods provides said correlation. Clarification is requested.
Claim 59 recites: “The method of claim 51, further comprising receiving clinical data of the subject associated with the neuropsychiatric condition”.
The recitation of “the subject associated with the neuropsychiatric condition” lacks antecedent basis in the claim there is no recitation in claim 51, from which claim 59 depends, that the subject is associated with a neuropsychiatric condition or that the method includes associating a subject with a neuropsychiatric condition. The lack of antecedent basis renders the claim indefinite as to what is the source of the received clinical data. Clarification is requested.
Claim 61, lines 15-16 recites: “comparing, using a machine learning method, the one or more thought markers and the obtained plurality of suicide notes to determine a correlation between (a) the one or more thought markers of the subject and (b) the obtained plurality of suicide notes”.
The claim is unclear because there is no positive recitation for a plurality of suicide notes being obtained. As explained in the section of Non-limiting recitations above, the recitation in claim 61, lines 12-13 of “to obtain a plurality of suicide notes” does not limit the scope of the claim because is directed to an intended outcome of executing a query. Since the claim does not recite that suicide notes are actually obtained, the claim is unclear as to what is being compared with the thought markers. To obviate this rejection, it is suggested that the claim be amended as suggested in the section of Non-limiting recitations above. Clarification is requested. 
Claim 61, lines 17-18 recites: “generating a thought-marker score based upon a strength of the correlation”.
The claim is unclear because there is no positive recitation for a correlation being determined. As explained in the section of Non-limiting recitations above, the recitation in claim 61, lines 16-17 of “to determine a correlation” does not limit the scope of the claim because is directed to an intended outcome of comparing thought markers and suicide notes. Since the claim does not recite that a correlation is actually determined, the claim is unclear as to what is the basis for generating the though-marker score. To obviate this rejection, it is suggested that the claim be amended as suggested in the section of Non-limiting recitations above. Clarification is requested. 
Claims 52, 57, 60 and 62-66 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-52, 57 and 59-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
For the purpose of this rejection, the claims are given their broadest reasonable interpretation commensurate with the plain meaning of the terms, the identification of any indefiniteness as set forth above, and the Specification.
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept? With respect to (1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory classes of invention.
 With respect to (2A)(1) the claims recite abstract ideas which encompass mathematical concepts. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)). Claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV.
Mathematical concepts recited in claim 51 include:
“generating, using one or more computer processors, a biomarker score based on the strength of the association of the biomarker data with the neuropsychiatric condition”, 
“generating, using one or more computer processors, a thought-marker score based on the strength of the association of the thought marker data with the neuropsychiatric condition”,
“determining a correlation between (i) the thought marker data of the subject and (ii) a corpus of thought data pertaining to the neuropsychiatric condition, the correlation determined using a machine learning method”, 
“extracting and quantifying relevant content features of the thought marker data and creating a heterogeneous, multidimensional feature space, normalizing the feature values, and generating the thought-marker score based upon the strength of the correlation” using a machine learning method, and
“generating a neuropsychiatric condition score based on the biomarker score and the thought-marker score, thereby providing a quantitative assessment of the neuropsychiatric condition of the subject”.
With respect to claim 51, the steps of generating scores include mathematical calculations. See paragraphs 9, 10, 113-114, 116 and 118 of the Specification.  The steps of determining a correlation using a machine learning method and extracting and quantifying features, creating a feature space, normalizing feature values and generating a thought-marker score using a machine learning method encompass mathematical concepts as machine learning methods are primarily build on mathematical foundations.
Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
 With respect to step (2A)(2) The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I); MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following non-abstract additional elements:
Claim 51(method):
“determining one or more neuropsychiatric condition associated biological markers in a biological sample from the subject to provide biomarker data for the subject” and
“obtaining thought-marker data from the subject, the thought marker data including one or more of the subject's recorded thoughts, spoken words, transcribed speech, and writings.” 
In claim 51 the recited additional elements do not integrate the exception into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. The steps of determining neuropsychiatric condition associated biological markers and obtaining though-marker data from the subject are pre-solution activities, recited at a high level of generality and directed to data gathering wherein said data is used in performing the mathematical processes (abstract steps).  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements, either alone or in combination, meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. 
Dependent claims 52, 57 and 59-66 have been analyzed with respect to step (2A)(2). Claim 52 is directed to attributes of the neuropsychiatric condition, claim 57 is directed to attributes of the biological markers, claim 59 recites an additional data gathering step, claim 60  recites attributes of clinical data, claim 61 recites additional data gathering steps and abstract steps, claims 62 and 63 recites attributes of the machine learning method and additional abstract steps performed by the machine learning method and claims 64-66 recite additional abstract steps as mathematical concepts. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Likewise, additional data gathering steps, or limitations describing attributes of the data used in the abstract steps are insufficient to provide a practical application.  
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the combination of additional elements does not integrate the exceptions into a practical application. The combination of elements does not amount to significantly more than the recited abstract ideas. 
The step of “determining one or more neuropsychiatric condition associated biological markers in a biological sample from the subject” is well-understood, routine and conventional in the field of clinical assessment of psychiatric conditions. Evidence of this fact can be found in Pandey, GN. “Biological basis of suicide and suicidal behavior”. Bipolar Disord. 2013 Aug;15(5):524-41. In particular, Pandey describes the use of various markers as neuroprobing markers in psychiatric disorders: 
“The usefulness of lymphocytes as a neuroprobing marker in psychiatric disorders has especially become evident concerning (i) the role they play in immune response (cytokine production) altered production of different lymphocytes, and (ii) their role in HPA axis dysfunction and neuroendocrine regulation. Because of the space limitations, these two aspects cannot be discussed in detail. In brief, abnormalities of cytokines in depression have been reported by many investigators.”

See Pandey starting at page 3 under “Peripheral cells as neuroprobes and biomarkers” and the references cited therein including the work of Gladkevich et al. (2004) and Hamalainen et al. (2001).
The step of “obtaining thought-marker data from the subject, the thought marker data including one or more of the subject's recorded thoughts, spoken words, transcribed speech, and writings” is well understood, routine and conventional in the field of computerized clinical decision support (CSD) driven by natural language processing (NLP). See Demner-Fushman, D. et al; “What can natural language processing do for clinical decision support?”, Journal of Biomedical Informatics, Volume 42, Issue 5, 2009, Pages 760-772. In particular, Demner-Fushman describes that previous work in the field includes the analysis of suicide notes obtained from people who completed suicide used in combination with machine-learning algorithms (classifiers) to distinguish form simulated suicide notes. See Demner-Fushman at page 769 under “7. Clinical NLP: direct applications of NLP in healthcare” citing the work of Pestian et. al. (2008).
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
Dependent claims 52, 57 and 59-66 have been analyzed with respect to step (2B). Claim 52 is directed to attributes of the neuropsychiatric condition, claim 57 is directed to attributes of the biological markers, claim 59 recites an additional data gathering step, claim 60  recites attributes of clinical data, claim 61 recites additional data gathering steps and abstract steps, claims 62 and 63 recites attributes of the machine learning method and additional abstract steps performed by the machine learning method and claims 64-66 recite additional abstract steps as mathematical concepts. Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception. Likewise, data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1671                                                                                                                                                                                                        /MARY K ZEMAN/Primary Examiner, Art Unit 1672